 Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 1 of 25 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ANTHONY GARIBALDI,
an individual,
                                                Case No.:
     Plaintiff,
v.

PENNSYLVANIA HIGHER EDUCATION
ASSISTANCE AGENCY d/b/a
AMERICAN EDUCATION SERVICES, and
EQUIFAX INFORMATION
SERVICES, LLC,, and
NATIONAL ENTERPRISE SYSTEMS, INC., and
TRANSWORLD SYSTEMS INC., and
KENNETH L. SALOMONE, P.A. d/b/a
SALOMONE LAW GROUP, and
MRS BPO, L.L.C


     Defendants.
_______________________________________/

                               COMPLAINT

     COMES NOW, Plaintiff, ANTHONY GARIBALDI (hereinafter, “Plaintiff”

or “Garibaldi”), by and through the undersigned counsel, and hereby sues

Defendants, PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY

d/b/a AMERICAN EDUCATION SERVICES (hereinafter “PHEAA”) and

EQUIFAX INFORMATION SERVICES, LLC., (hereinafter, “EQUIFAX”),

NATIONAL          ENTERPRISE    SYSTEMS,        INC.     (hereinafter,   “NES”),

TRANSWORLD          SYSTEMS    INC.,   (hereinafter,   “TSI”),   KENNETH      L.
                                       1
 Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 2 of 25 PageID 2




SALOMONE,          P.A.    d/b/a      SALOMONE      LAW      GROUP        (hereinafter,

“SALOMONE”), and MRS BPO, L.L.C. (hereinafter, “MRS”) (hereinafter

collectively, “Defendants”). In support thereof, Plaintiff states:



                          PRELIMINARY STATEMENT

      1.     This is an action for damages for violations of the Florida Consumer

Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, “FCCPA”) and

the Fair Debt Collection Practices Act, 15 U.S.C. Section 1692 et seq. (hereinafter

“FDCPA”), wherein Defendants unlawfully attempted to collect a consumer debt

directly from Plaintiff, which Plaintiff does not owe.

      2.     Further, this is an action brought by Plaintiff for damages for PHEAA

and EQUIFAX’s violation of the Fair Credit Reporting Act, 15 United States Code,

Section 1681 et seq. (hereinafter, the “FCRA”) wherein PHEAA unlawfully reported

erroneous and fictitious information on Plaintiff’s EQUIFAX consumer credit

report.

                      JURISDICTION, VENUE & PARTIES

      3.     Jurisdiction of this Court arises under 28 United States Code, Section

1331 as well as pursuant to the FCRA, 15 United States Code Section 1681, et seq.

      4.     Defendants are subject to the jurisdiction of this Court as they regularly

transact business in this District.


                                          2
 Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 3 of 25 PageID 3




      5.     Venue is proper in this District as Defendants’ transactions described

herein occur in this District.

      6.     At all material times herein, Plaintiff is a natural person residing in

Hillsborough County, Florida.

               FCCPA AND FDCPA STATUTORY STRUCTURE

      7.     The FCCPA is a state consumer protection statute, modeled after the

FDCPA, a statute designed to prohibit unfair, deceptive, and abusive practices in the

collection of consumer debts as well as to protect against the invasion of individual

privacy. 15 U.S.C., §§ 1692(a) and (e); Fla. Stat. §§ 559.55 and 559.77(5).

      8.     The FDCPA imposes civil liability on any debt collector—and the

FCCPA imposes liability on any creditor/person as well as any debt collector—who

“uses any instrumentality of interstate commerce or the mails in any business the

principal purposes of which is the collection of any debts,” or who “regularly collects

or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed

or due to another” and both statutes prohibit engaging in particular violative conduct

in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat. §

559.55(5).

      9.     Specifically, the FDCPA and FCCPA prohibit unlawful debt collection

“communication” with consumer debtors, which is defined as “the conveying of




                                           3
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 4 of 25 PageID 4




information regarding a debt directly or indirectly to any person through any

medium.” 15 U.S.C. § 1692(a)(2); Fla. Stat. § 559.55(2) (emphasis added).

      10.    For example, the FDCPA prohibits a debt collector from attempting to

collect a debt that is not owed. See 15 U.S.C. §§ 1692(e) and 1692(e)(2)(A).

      11.    Similarly, the FCCPA prohibits a person from attempting to collect a

consumer debt from a debtor that they know is not legitimate. See Fla. Stat. §

559.72(9).

                          GENERAL ALLEGATIONS

      12.    At all material times herein, Plaintiff is a “debtor” or “consumer” as

defined by Florida Statutes, Section 559.55(8) and the FDCPA.

      13.    At all material times herein, PHEAA is a “creditor” as defined by

Florida Statutes, Section 559.55(5).

      14.    At all material times herein, NES, TSI, SALOMONE, and MRS are “debt

collectors” as defined by the FDCPA.

      15.    At all material times herein, PHEAA is a foreign entity that does

business in Florida and is a “creditor” as defined by the FCCPA.

      16.    At all material times herein, PHEAA is also a “person” who furnishes

information to credit reporting agencies as provided in the FCRA and as defined by

15 United States Code, Section 1681s-2.

      17.    At all material times herein, EQUIFAX is a foreign limited liability


                                          4
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 5 of 25 PageID 5




company existing under the laws of the state of Georgia with its principal place of

business located at 1550 Peachtree Street, NW, Atlanta, GA 30309.

      18.      At all material times herein, EQUIFAX is also a “consumer reporting

agency” as defined in 15 United States Code, Section 1681a(f) of the FCRA and

regularly engages in the business of assembling, evaluating, and disseminating

information concerning consumers for the purpose of furnishing consumer reports.

EQUIFAX disburses such consumer reports to third parties under contract for

monetary compensation.

      19.      At all material times herein, PHEAA, itself and through its subsidiaries,

regularly services private student loans—and collects debts associated with the

same—from consumers in Hillsborough County, Florida.

      20.      At all material times herein, PHEAA attempts to collect consumer debt

from Plaintiff, including but not limited to, two student loan balances allegedly due

from Plaintiff referenced by two account numbers beginning 608954- (hereinafter,

the “Debt”).

      21.      At all material times herein, the Debt is a consumer debt, an obligation

resulting from transactions for goods or services incurred primarily for personal,




                                            5
 Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 6 of 25 PageID 6




household, or family use.

      22.    At all material times herein, PHEAA’s conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by the FCCPA.

      23.    PHEAA furnishes, reports, and publishes specific details of consumers

alleged outstanding or delinquent debt accounts to Equifax in order to compel or

coerce the debtor to either satisfy the alleged balance or suffer the consequences of

delinquent accounts, such as higher interest rates on consumer loans or complete

denial of credit.

      24.    At all material times herein, Defendants act themselves or through their

agents, employees, officers, members, directors, successors, assigns, principals,

trustees, sureties, subrogees, representatives, third-party vendors, and insurers.

      25.    All necessary conditions precedent to the filing of this action occurred,

or Defendants waived the same.

                       FCRA STATUTORY STRUCTURE

      26.    Congress enacted the FCRA requiring consumer reporting agencies to

adopt reasonable procedures for meeting the needs of commerce for consumer credit,

personnel, insurance, and other information in a manner fair and equitable to the

consumer, with regard to the confidentiality, accuracy, relevancy, and proper

utilization of such information. See 15 United States Code, Section 1681b.

      27.    Under the FCRA, whenever a consumer reporting agency prepares a


                                           6
 Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 7 of 25 PageID 7




consumer report, it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.

Id. at § e(b) (emphasis added).

       28.   Under the FCRA, if a consumer disputes the completeness or accuracy

of any item of information contained in a consumer’s file, and the consumer

notifies the agency directly of such dispute, the agency shall reinvestigate—free

of charge—and report the current status of the disputed information, or delete the

item from before the end of the 30-day period beginning on the date on which the

agency receives notice of the consumer’s dispute. Id. at § i(a).

       29.   Under the FCRA, when a consumer reporting agency conducts any

reinvestigation with respect to disputed information in the file of any consumer, the

consumer reporting agency shall review and consider all relevant information

submitted by the consumer. Id. at § i(a)(4).

       30.   Under the FCRA, if, after any reinvestigation of any information

disputed by a consumer, an item of information is found to be inaccurate,

incomplete, or cannot be verified, the consumer reporting agency shall promptly

delete that item of information from the consumer’s file or modify that item of

information, as appropriate, based on the results of the reinvestigation. Id. at §

i(a)(5).

       31.   Under the FCRA, after a furnisher of information receives notification


                                         7
 Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 8 of 25 PageID 8




pursuant to Section 1681i(a)(2) of a dispute with regard to the completeness or

accuracy of any information provided by a person to a consumer reporting agency,

the furnisher shall: (A) conduct an investigation with respect to the disputed

information; (B) review all relevant information provided by the consumer

reporting agency pursuant to Section 1681i(a)(2) of this title; (C) report the results

of the investigation to the consumer reporting agency; and (D) if the investigation

finds that the information is incomplete or inaccurate, report those results to all

other consumer reporting agencies to which the person furnished the information

and that compile and maintain files on consumers on a nationwide basis. Id. at §

s-2(b).

       32.   Under the FCRA, any person who willfully fails to comply with any

requirement imposed under this subchapter with respect to any consumer is liable to

that consumer: in an amount equal to the sum of any actual damages sustained by

the consumer as a result of the failure; for statutory damages of not less than $100

and not more than $1,000; for such amount of punitive damages as the court may

allow; and for the costs of the action together with reasonable attorneys’ fees. Id. at

§ n.

       33.   Under the FCRA, any person who is negligent in failing to comply with

any requirement imposed with respect to any consumer is liable to that consumer

in an amount equal to the sum of any actual damages sustained by the consumer


                                          8
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 9 of 25 PageID 9




as a result of the failure and the costs of the action together with reasonable

attorneys’ fees. Id. at § o.



                            GENERAL ALLEGATIONS

      34.    At all material times herein, PHEAA, itself and through its subsidiaries,

regularly services private student loans—and collects debts associated with the

same—from consumers in Hillsborough County, Florida.

      35.    At all material times herein, PHEAA attempts to collect consumer debt

from Plaintiff, including but not limited to, two student loan balances allegedly due

from Plaintiff referenced by account numbers beginning 608954- (hereinafter, the

“Debt”).

      36.    At all material times herein, the Debt is a consumer debt, an obligation

resulting from transactions for goods or services incurred primarily for personal,

household, or family use.

      37.    At all material times herein, PHEAA’s conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by the FCCPA.

      38.    PHEAA furnishes, reports, and publishes specific details of consumers

alleged outstanding or delinquent debt accounts to EQUIFAX in order to compel or

coerce the debtor to either satisfy the alleged balance or suffer the consequences of




                                          9
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 10 of 25 PageID 10




delinquent accounts, such as higher interest rates on consumer loans or complete

denial of credit.


      39.    At all material times herein, Defendants act themselves or through their

agents, employees, officers, members, directors, successors, assigns, principals,

trustees, sureties, subrogees, representatives, third-party vendors, and insurers.

      40.    All necessary conditions precedent to the filing of this action occurred,

or Defendants waived the same.

                           FACTUAL ALLEGATIONS

                          Unlawful Debt Collection Facts

      41.    On or about March 7, 2019, The United States Bankruptcy Court for

the Middle District of Florida entered a Final Default Judgment discharging

Plaintiff’s indebtedness to the Debt at issue. A true and correct copy the Final

Default Judgment is attached hereto as Exhibit A.

      42.    Despite this, PHEAA and the other Defendants (except Equifax)

continued to dun Plaintiff with collection letters claiming he still owed the Debt.

      43.    On March 9, 2020, NES sent Plaintiff a collection letter (hereinafter,

“NES Collection Letter”), via US Mail, in attempts to collect the Debt. A true and

correct copy of the NES Collection Letter is attached as Exhibit B.

      44.    On March 28, 2020, TSI sent Plaintiff a collection letter (hereinafter,

“TSI Collection Letter”), via US Mail, in attempts to collect the Debt. A true and

                                          10
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 11 of 25 PageID 11




correct copy of the TSI Collection Letter is attached as Exhibit C.

      45.    On August 7, 2020, MRS sent Plaintiff a collection letter (hereinafter,

“MRS Collection Letter”) via US Mail, in attempts to collect the Debt. A true and

correct copy of the MRS Collection Letter is attached as Exhibit D.



      46.    On October 30, 2020, Salomone sent Plaintiff a collection letter

(hereinafter, “Salomone Collection Letter”) via US Mail, in attempts to collect the

Debt. A true and correct copy of the Salomone Collection Letter is attached as

Exhibit E.


                        Unlawful Credit Reporting Facts

      47.    On or about October 2020, Plaintiff obtained copies of his credit report

from EQUIFAX.

      48.    According to the immediately-aforementioned reports, PHEAA

inaccurately reported the Debt to EQUIFAX claiming he owed $8,472.00 on one

account and $14,080.00 on the second account.

      49.    On or about October 22, 2020, with legal counsel’s assistance, Plaintiff

sent a letter to PHEAA and EQUIFAX disputing the inaccurate information PHEAA

communicated and reported on Plaintiff’s credit report (hereinafter, “First Dispute”

or “First Dispute Letter”). A true and correct copy of the First Dispute Letter is



                                         11
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 12 of 25 PageID 12




attached as Exhibit F.

      50.    EQUIFAX received the First Dispute, and communicated Plaintiff’s

First Dispute to PHEAA.

      51.    In response, PHEAA and EQUIFAX responded and incorrectly verified

that the balances were still owed.

      52.    On or about December 11, 2020, legal counsel, on behalf of Plaintiff,

sent another dispute letter to PHEAA and EQUIFAX again disputing the objectively

inaccurate errors contained in Plaintiff’s credit report (hereinafter, “Second Dispute

Letter”). A true and correct copy of the Second Dispute Letter is attached as Exhibit

G.

      53.    Along with the Second Dispute Letter, Plaintiff included Exhibit A,

which definitively proves that Plaintiff does not owe the Debt.

      54.    EQUIFAX         received   Plaintiff’s   Second   Dispute    Letter   and

communicated the same to PHEAA.

      55.    In response to the Second Dispute Letter, PHEAA and EQUIFAX again

improperly verified the Debt. A true and correct copy of the Second Dispute Results

are attached as Exhibit H.

      56.    Plaintiff retained Undersigned Counsel for the purpose of pursuing this

matter against Defendants, and Plaintiff is obligated to pay his attorneys a reasonable




                                           12
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 13 of 25 PageID 13




fee for their services.

      57.     The FCRA, Sections 1681n or 1681o, or both, provide for the award of

up to $1,000 statutory damages, actual damages, punitive damages, as well as an

award of attorneys’ fees and costs to Plaintiff should Plaintiff prevail in this matter

against PHEAA and EQUIFAX.

      58.     As a result of Defendants’ actions, Plaintiff suffered emotional distress,

anxiety, inconvenience, frustration, annoyance, fear, loss of sleep, and confusion.

      59.     Plaintiff further dealt with the stress and anxiety of feeling hopeless,

believing that he would be denied credit as a result of the erroneous and incorrect

reporting of the Debt and that Plaintiff would instead pay higher interest rates in the

event he obtained financing.

      60.     Plaintiff suffered additional actual damages in the form of damage to

his credit reputation, higher credit costs, and Plaintiff refrained from applying for

new credit for fear that he would be denied because of the objectively inaccurate

reporting referenced herein.

      61.     Florida Statutes, Section 559.77 provides for the award of up to

$1,000.00 statutory damages, actual damages, punitive damages, an award of

attorneys’ fees, and costs to Plaintiff, should Plaintiff prevail in this matter against

Defendants.

      62.     The FDCPA provides for the award of up to $1,000.00 statutory


                                           13
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 14 of 25 PageID 14




damages, actual damages, an award of attorneys’ fees, and costs to Plaintiff, should

Plaintiff prevail in this matter against Defendants.




                         COUNT ONE:
            UNLAWFUL DEBT COLLECTION PRACTICES –
        VIOLATION OF FLORDA STATUTES, SECTIONS 559.72(9)

      Plaintiff re-alleges paragraphs one (1) through sixty-two (62) as if fully

restated herein and further states as follows:

      63.    PHEAA is subject to, and violated the provisions of, Florida Statutes,

Section 559.72(9) by attempting to collect a debt that they knew was not legitimate.

      64.    As a direct and proximate result of PHEAA’s actions, Plaintiff sustained

damages as defined by Florida Statutes, Section 559.77.

                        COUNT TWO:
          UNLAWFUL DEBT COLLECTION PRACTICE –
    VIOLATION OF 15 UNITED STATES CODE, SECTIONS 1692e and
                          1692e(2)(A)

      Plaintiff re-alleges paragraphs one (1) through sixty-two (62) as if fully

restated herein and further state as follows:

      65.    NES, TSI, SALOMONE, and MRS is subject to, and violated the

provisions of, United States Code, Sections 1692e and 1692e(2)(A) by attempting to

collect the Debt, which is not owed.



                                          14
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 15 of 25 PageID 15




      66.      Accordingly, they violated 15 United States Code, Sections 1692e and

1692e(2)(A).

       67.     As a direct and proximate result of their actions, Plaintiff sustained

damages as defined by United States Code, Section 1692k.

                        COUNT THREE
               FAIR CREDIT REPORTING ACT –
    VIOLATION OF 15 UNITED STATES CODE, SECTION 1681s-2(b)

       Plaintiff re-alleges paragraphs one (1) through sixty-two (62) as if fully

restated herein and further states as follows:

       68.     PHEAA is subject to, and violated the provisions of, 15 United States

Code, Section 1681s-2(b), by willfully and/or negligently publishing or furnishing

inaccurate trade-line information within Plaintiff’s credit report, failing to fully and

properly re-investigate Plaintiff’s disputes, failing to review all relevant information

regarding the same, and failing to request that EQUIFAX delete the Debt from

Plaintiff’s credit report and credit file after re-investigating Plaintiff’s dispute.

       69.     PHEAA’s refusal to request that EQUIFAX delete the Debt was

intentionally, willfully, and knowingly done.

       70.     PHEAA’s re-investigation was not conducted in good faith.

       71.     PHEAA’s re-investigation was not conducted reasonably.

       72.     PHEAA’s re-investigation was not conducted using all information

reasonably available to PHEAA.


                                            15
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 16 of 25 PageID 16




      73.    As a result of PHEAA’s conduct, actions, and inactions, Plaintiff

suffered damage to his credit reputation and credit worthiness, was deterred from

making credit applications as he believed he would not be able to obtain favorable

credit terms as a result of PHEAA’s derogatory and continued reporting the Debt as

owed and did not wish to further damage his credit score with futile credit inquires,

and he was continually evaluated for credit using consumer reports that reported the

Debt as owed resulting in the Debt being reported as a derogatory, negative, or

adverse tradeline account.

      74.    PHEAA’s conduct was a direct and proximate cause of, as well as a

substantial factor in, causing the serious injuries, damages, and harm to Plaintiff as

stated herein.

      75.    PHEAA’s actions in violation of 15 United States Code, Section 1681s-

2(b), constitute negligent or willful noncompliance, or both, with the FCRA, and

entitles Plaintiff to actual damages, statutory damages, and punitive damages, as well

as attorneys’ fees and costs as enumerated in 15 United States Code, Sections 1681n

or 1681o, or both.

                        COUNT FOUR:
                FAIR CREDIT REPORTING ACT –
     VIOLATION OF 15 UNITED STATES CODE, SECTION 1681e(b)

      Plaintiff re-alleges paragraphs one (1) through sixty-two (62) as if fully

restated herein and further states as follows:


                                          16
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 17 of 25 PageID 17




       76     Equifax is subject to, and violated the provisions of, 15 United States

Code, Section 1681e(b), by failing to establish or follow reasonable procedures to

assure maximum possible accuracy in the preparation of the credit reports and credit

files published and maintained concerning Plaintiff.

       77.    Equifax willfully and/or negligently failed to establish or follow

reasonable procedures to assure maximum possible accuracy in the preparation of

Plaintiff’s credit reports regarding the Debt.

       78. Further, Equifax willfully and/or negligently failed to establish or

follow reasonable procedures to assure maximum possible accuracy of Plaintiff’s

credit reports and credit files when re-investigating Plaintiff’s disputes of the above-

referenced inaccuracies contained in his Equifax credit reports and credit file.

       79. For example, despite Plaintiff’s repeated disputes of the inaccuracies in

his credit reports, Equifax did not request any documents from PHEAA supporting

PHEAA’s reporting of the Debt.

       80. Such reporting of the Debt is false and evidences Equifax’s failure to

establish or follow reasonable procedures to assure the maximum possible accuracy

of Plaintiff’s credit reports and credit file.

       81. Importantly, Equifax possessed actual knowledge that Plaintiff did not

owe a balance on the Debt from no less than two (2) disputes sent directly to Equifax,

which explained why he did not owe the Debt, enabling Equifax to easily identify


                                            17
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 18 of 25 PageID 18




that Plaintiff could not and did not owe any balance to PHEAA on the Debt.

      82.    As a result of Equifax’s conduct, actions, and inactions, Plaintiff

incurred less favorable terms on consumer loans and other consumer transactions,

and was deterred from making additional credit applications as he believed they

would not be able to obtain favorable credit terms as a result of Equifax’s derogatory

and erroneous reporting of the Debt and did not wish to further damage his credit

score with futile credit inquires.

      83.    Equifax’s actions were a direct and proximate cause of, as well as a

substantial factor in, the serious injuries, damages, and harm to Plaintiff as stated

herein.

      84.    Equifax’s violations of 15 United States Code Section 1681e(b),

constitute negligent or willful noncompliance—or both—with the FCRA, and entitle

Plaintiff to actual damages, statutory damages, punitive damages, as well as

attorneys’ fees and costs as enumerated in 15 United States Code, Sections 1681n,

or 1681o, or both.



                        COUNT FIVE:
               FAIR CREDIT REPORTING ACT –
    VIOLATION OF 15 UNITED STATES CODE, SECTION 1681i(a)(1)

      Plaintiff re-alleges paragraphs one (1) through sixty-two (62) as if fully

restated herein and further states as follows:


                                          18
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 19 of 25 PageID 19




      85.    Equifax is subject to, and violated the provisions of, 15 United States

Code, Section 1681i(a)(1), by failing to conduct reasonable re-investigations of

Plaintiff’s disputes to determine whether the disputed information was inaccurate

and by failing to subsequently update the inaccurate information in Plaintiff’s credit

reports and credit files.

      86.    Specifically, Equifax willfully and/or negligently refused to properly

re-investigate Plaintiff’s consumer reports upon receiving Plaintiff’s disputes, as

described herein.

      87.    Additionally, rather than conduct its own, independent re-investigation,

Equifax solely relied on PHEAA’s blanket and parroted assertions that Plaintiff

owed a balance to PHEAA on the Debt.

      88.    Equifax did not request any documents from PHEAA corroborating

information furnished and verified by PHEAA to Equifax regarding Plaintiff and the

Debt in response to any of Plaintiff’s disputes.

      89.    Overall, Equifax continues to inaccurately report the Debt with a

balance due as of the date of this Complaint.

      90.    As such, Equifax’s re-investigations were not conducted in such a way

as to assure whether information regarding Plaintiff and the Debt was inaccurate and

Equifax failed to subsequently update the inaccurate information in Plaintiff’s credit

reports and credit files.


                                          19
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 20 of 25 PageID 20




      91.     Such reporting is false and evidences Equifax’s failure to conduct

reasonable re-investigations of Plaintiff’s repeated disputes.

      92.     Equifax’s reinvestigations of Plaintiff’s disputes were not conducted

reasonably.

      93.     Equifax’s reinvestigations merely copied and relied upon the inaccurate

Debt information conveyed by PHEAA.

      94.     Equifax’s reinvestigations of Plaintiff’s disputes were not conducted in

good faith.

      95.     Equifax’s reinvestigation procedures are unreasonable.

      96.     Equifax’s re-investigations of Plaintiff’s disputes were not conducted

using all information reasonably available to Equifax.

      97.     Equifax’s reinvestigations were per se deficient by reason of these

failures in Equifax’s reinvestigations of Plaintiff’s disputes and the Debt.

      98.     As a result of Equifax’s conduct, actions, and inactions, Plaintiff

incurred less favorable terms on consumer loans and other consumer transactions,

and was deterred from making additional credit applications as he believed he would

not be able to obtain favorable credit terms as a result of Equifax’s derogatory and

erroneous reporting of the Debt and did not wish to further damage his credit score

with futile credit inquires.

      99.     Equifax’s actions in violation of 15 United States Code, Section


                                          20
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 21 of 25 PageID 21




1681i(a)(1), constitute negligent or willful noncompliance—or both—with the

FCRA, and entitles Plaintiff to actual damages, statutory damages, punitive,

damages, as well as attorneys’ fees and costs enumerated in 15 United States Code,

Sections 1681n or 1681o, or both.

                         COUNT SIX:
               FAIR CREDIT REPORTING ACT –
    VIOLATION OF 15 UNITED STATES CODE, SECTION 1681i(a)(4)

      Plaintiff re-alleges paragraph one (1) through sixty-two (62) as if fully restated

herein and further states as follows:

      100. Equifax is subject to, and violated the provisions of, 15 United States

Code, Section 1681i(a)(4), by failing to review and consider all relevant information

received in Plaintiff’s disputes, including all relevant attachments.

      101. Specifically, despite receiving Plaintiffs’ First Dispute, and Second

Dispute , each of which explained in detail why Plaintiff did not owe the Debt,

allowing Equifax to determine that Plaintiff could not and did not owe a balance on

the Debt, Equifax continued to report the Debt with a balance due and as

significantly past-due.

      102. Equifax’s failure to review and consider all information received in

Plaintiff’s disputes was done in bad faith.

      103. As a result of Equifax’s conduct, actions, and inactions, Plaintiff

incurred less favorable terms on consumer loans and other consumer transactions,


                                          21
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 22 of 25 PageID 22




and was deterred from making additional credit applications as he believed he would

not be able to obtain favorable credit terms as a result of Equifax’s derogatory and

erroneous reporting of the Debt and did not wish to further damage his credit score

with futile credit inquires.

      104. Equifax’s actions in violation of 15 United States Code, Section

1681i(a)(4), constitute negligent or willful noncompliance—or both—with the

FCRA, and entitles Plaintiff to actual damages, statutory damages, punitive

damages, as well as attorneys’ fees and costs as enumerated in 15 USC, Sections

1681n or 1681o, or both.

                        COUNT SEVEN:
               FAIR CREDIT REPORTING ACT –
    VIOLATION OF 15 UNITED STATES CODE, SECTION 1681i(a)(5)

      Plaintiff re-alleges paragraphs one (1) through sixty-two (62) as if fully

restated herein and further states as follows:

      105. Equifax is subject to, and violated the provisions of, 15 United States

Code, Section 1681i(a)(5), by failing to update or delete any information that was

the subject of Plaintiff’s disputes found to be inaccurate or that could not be verified.

      106. Specifically, despite receiving Plaintiff’s First Dispute and Second

Dispute, each of which explained in detail why he did not owe the Debt, allowing

Equifax to determine that Plaintiff could not and did not owe a balance on the Debt

and its reporting of the Debt was inaccurate, Equifax continued to report the Debt


                                           22
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 23 of 25 PageID 23




with a balance due and as significantly past-due.

      107. Despite Plaintiff’s repeated disputes of the inaccuracies in his credit

reports, Equifax did not request any documents from PHEAA supporting PHEAA’s

reporting of the Debt and therefore could not possibly independently verify

PHEAA’s reporting of the Debt.

      108. As a result of Equifax’s conduct, actions, and inactions, Plaintiff

incurred less favorable terms on consumer loans and other consumer transactions,

and was deterred from making additional credit applications as he believed he would

not be able to obtain favorable credit terms as a result of Equifax’s derogatory and

erroneous reporting of the Debt and did not wish to further damage his credit score

with futile credit inquires.

      109. Equifax’s actions were a direct and proximate cause of, as well as a

substantial factor in, Plaintiff’s serious injuries, damages, and harm as more fully

stated herein.

      110. Equifax’s actions in violation of 15 United States Code, Section

1681i(a)(5), constitute negligent or willful noncompliance—or both—with the

FCRA, and entitles Plaintiff to actual damages, statutory damages, punitive

damages, as well as attorneys’ fees and costs as enumerated in 15 USC, Sections

1681n or 1681o, or both.


                               PRAYER FOR RELIEF
                                         23
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 24 of 25 PageID 24




      WHEREFORE, as a direct and proximate result of Defendants’ conduct,

Plaintiff respectfully requests an entry of:

             a.     Judgement against PHEAA for maximum statutory damages for

      violations of the FCCPA;

             b.     Judgment against NES, TSI, Salomone, and MRS for maximum

      statutory damages for violations of the FDCPA;

             c.     Judgment against PHEAA for maximum statutory damages for

      violations of the FCRA;

             d.     Judgment enjoining PHEAA from engaging in further conduct in

      violation of the FCRA;

             e.     Judgment against Equifax for maximum statutory damages for

violations of the FCRA;

             f.     Judgment enjoining Equifax from engaging in further conduct in

      violation of the FCRA;

             g.     Actual damages in an amount to be determined at trial;

             h.     Compensatory damages in an amount to be determined at trial;

             i.     Punitive damages in an amount to be determined at trial;

             j.     An award of attorney’s fees and costs; and

             k.     Any other such relief the Court may deem proper.

                          DEMAND FOR JURY TRIAL


                                           24
Case 8:21-cv-00246-KKM-SPF Document 1 Filed 02/02/21 Page 25 of 25 PageID 25




      Plaintiff hereby demands a trial by jury on all issues triable by right.

     SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

      Plaintiff hereby gives notice to Defendants and demands that Defendants and

their affiliates safeguard all relevant evidence—paper, electronic documents, or

data—pertaining to this litigation as required by law.



                                       Respectfully submitted,

                                       SWIFT, ISRINGHAUS & DUBBELD
                                       P.A.
                                       /s/ Jon P. Dubbeld
                                       Aaron M. Swift, Esq., FBN 0093088
                                       Jordan T. Isringhaus, Esq., FBN 0091487
                                       Jon P. Dubbeld, Esq., FBN 105869
                                       Sean E. McEleney, Esq., FBN 125561
                                       10460 Roosevelt Blvd. North
                                       Suite 313
                                       St. Petersburg, FL 33703
                                       Phone: (727) 755-3676
                                       Fax: (727) 255-5332
                                       aswift@swift-law.com
                                       jisringhaus@swift-law.com
                                       jdubbeld@swift-law.com
                                       smceleney@swift-law.com
                                       Attorneys for Plaintiff




                                          25
